Citation Nr: 0715825	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent abdominal 
hernia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for an abdominal hernia.


FINDING OF FACT

There is no current evidence of an abdominal hernia.


CONCLUSION OF LAW

A rating in excess of 20 percent for recurrent abdominal 
hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in June 2003, VA advised the veteran to submit 
completed release forms for his medical providers, of VA's 
duties in obtaining evidence, of evidence already received, 
and to tell VA about any additional information that pertains 
to the claim.  The veteran responded by submitting a 
completed release form regarding private and VA treatment.  
In a July 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA.  The veteran was also advised to let the VA know of any 
other evidence or information that he thought would support 
his claim, and that if the evidence was in his possession, to 
send it to the VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private medical records, VA medical 
records and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, he actively participated 
in the claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, post service private and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 40 percent evaluation is assignable for postoperative 
ventral hernia which is large, not well supported by belt 
under ordinary conditions.  When small, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt, a 20 percent evaluation may 
be assigned.  Diagnostic Code 7339.

The evidence supporting the veteran's claim consists 
essentially of his complaints concerning his hernia.  He 
asserts that he experiences pain and a pulling sensation.  He 
also argues that he has had to limit his exercise.  Medical 
records reflect a history of a hernia.

The evidence against the veteran's claim includes the 
findings on the VA examination conducted in July 2003.  At 
that time, there was no ventral hernia or pain on 
examination.  Although the veteran has referred to muscle 
damage, in the absence of any current evidence of a hernia, 
there is no basis on which a higher rating may be assigned.  
Clearly, there is no clinical evidence of a large hernia.  
The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his hernia.  The 20 percent 
evaluation presently assigned adequately encompasses his 
present subjective complaints.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for an increased rating for recurrent abdominal hernia.


ORDER

An increased rating for recurrent abdominal hernia is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


